Back to Contents

Exhibit 10.17

AMENDED AND RESTATED

1998 EQUITY PARTICIPATION PLAN

October 20, 2004

 

101

--------------------------------------------------------------------------------



Back to Contents

AMENDED AND RESTATED

1998 EQUITY PARTICIPATION PLAN
OF
KIMCO REALTY CORPORATION

     Kimco Realty Corporation, a Maryland corporation, originally adopted The
1998 Equity Participation Plan of Kimco Realty Corporation, effective June 18,
1998, for the benefit of its eligible employees, consultants and directors. In
furtherance of the purposes of the Plan and in order to amend the Plan in
certain respects, this Amended and Restated 1998 Equity Participation Plan of
Kimco Realty Corporation (the “Plan”) is hereby adopted as of the date hereof.
This amendment constitutes a complete amendment, restatement and continuation of
the 1998 Equity Participation Plan of Kimco Realty Corporation.

     The Plan consists of two plans, one for the benefit of key Employees (as
such term is defined below) and Consultants and one for the benefit of
Independent Directors (as such term is defined below).

     The purposes of this Plan are as follows:

     (1)     To provide an additional incentive for directors, key Employees and
Consultants to further the growth, development and financial success of the
Company by personally benefiting through the ownership of Company stock and/or
rights which recognize such growth, development and financial success.

     (2)     To enable the Company to obtain and retain the services of
directors, key Employees and Consultants considered essential to the long range
success of the Company by offering them an opportunity to own stock in the
Company and/or rights which will reflect the growth, development and financial
success of the Company.

ARTICLE I.
DEFINITIONS

Section 1.1   General.

     Wherever the following terms are used in this Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise.

Section 1.2   Administrator.

     “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Options granted to Independent
Directors, the term “Administrator” shall refer to the Board. With reference to
the administration of the Plan with respect to any other Award, the term
“Administrator” shall refer to the Committee unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 9.1.

102

--------------------------------------------------------------------------------




Back to Contents

Section 1.3     Award.

     “Award” shall mean an Option, a Restricted Stock award or a Deferred Stock
award which may be awarded or granted under the Plan (collectively, “Awards”).

Section 1.4     Award Agreement.

     “Award Agreement” shall mean a written agreement executed by an authorized
officer of the Company and the Holder which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

Section 1.5     Award Limit.

     “Award Limit” shall mean 750,000 shares of Common Stock, as adjusted
pursuant to Section 10.3.

Section 1.6     Board.

     “Board” shall mean the Board of Directors of the Company.

Section 1.7     Code.

     “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.8      Committee.

     “Committee” shall mean the Compensation Committee of the Board, or another
committee of the Board, appointed as provided in Section 10.1.

Section 1.9     Common Stock

     “Common Stock” shall mean the common stock of the Company, par value $.01
per share, and any equity security of the Company issued or authorized to be
issued in the future, but excluding any preferred stock and any warrants,
options or other rights to purchase Common Stock. Debt securities of the Company
convertible into Common Stock shall be deemed equity securities of the Company.

Section 1.10     Company.

     “Company” shall mean Kimco Realty Corporation, a Maryland corporation.

Section 1.11     Consultant.

     “Consultant” shall mean any consultant or adviser if:

     (a)     The consultant or adviser renders bona fide services to the
Company;

103

--------------------------------------------------------------------------------



Back to Contents

     (b)     The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and

     (c)     The consultant or adviser is a natural person who has contracted
directly with the Company to render such services.

Section 1.12     Corporate Transaction.

     “Corporate Transaction” shall mean the consummation of any of the following
stockholder-approved transactions to which the Company is a party:

     (a)     a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State in which the Company is incorporated, form a holding company or effect a
similar reorganization as to form whereupon this Plan and all Options are
assumed by the successor entity;

     (b)     the sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, in complete liquidation or
dissolution of the Company in a transaction not covered by the exceptions to
clause (a), above; or

     (c)     any reverse merger in which the Company is the surviving entity but
in which securities possessing more than fifty percent (50%) of the total
combined Voting power of the Company’s outstanding securities are transferred or
issued to a person or persons different from those who held such securities
immediately prior to such merger.

Section 1.13      Deferred Stock.

     “Deferred Stock” shall mean Common Stock awarded under Article VIII of the
Plan.

Section 1.14     Director.

     “Director” shall mean a member of the Board.

Section 1.15     Employee.

     “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, of Kimco Realty
Services, Inc., or of any corporation which is a Subsidiary.

Section 1.16     Exchange Act.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

Section 1.17     Fair Market Value.

     “Fair Market Value” of a share of Common Stock as of a given date shall be
(i) the closing price of a share of Common Stock on the principal exchange on
which shares of Common Stock are then trading, if any (or as reported on any
composite index which includes such principal exchange), on the trading day
previous to such date, or if shares were not traded on the trading day previous
to such date, then on the next preceding date on which a trade occurred, or (ii)
if Common Stock is not traded on an exchange but is quoted on Nasdaq or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Common Stock on the trading day previous to such date as
reported by Nasdaq or such successor quotation system; or (iii) if Common Stock
is not publicly traded on an exchange and not quoted on Nasdaq or a successor
quotation system, the Fair Market Value of a share of Common Stock as
established by the Committee (or the Board, in the case of Options granted to
Independent Directors) acting in good faith.

104

--------------------------------------------------------------------------------



Back to Contents

Section 1.18     Holder.

     “Holder” shall mean a person who has been granted or awarded an Award.

Section 1.19     Incentive Stock Option.

     “Incentive Stock Option” shall mean an option which conforms to the
applicable provisions of Section 422 of the Code and which is designated as an
Incentive Stock Option by the Committee.

Section 1.20     Independent Director.

     “Independent Director” shall mean a member of the Board who is not an
Employee of the Company.

Section 1.21     Non-Qualified Stock Option.

     “Non-Qualified Stock Option” shall mean an Option which is not designated
as an Incentive Stock Option by the Committee.

Section 1.22     Option.

     “Option” shall mean a stock option granted under Article III of this Plan.
An Option granted under this Plan shall, as determined by the Committee, be
either a Non-Qualified Stock Option or an Incentive Stock Option; provided,
however, that Options granted to Independent Directors and consultants shall be
Non-Qualified Stock Options.

Section 1.23     Optionee.

     “Optionee” shall mean an Employee, Consultant or Independent Director
granted an Option under this Plan.

Section 1.24     Performance Criteria

     “Performance Criteria” shall mean the following business criteria with
respect to the Company, any Subsidiary or any division or operating unit: (a)
net income, (b) pre-tax income, (c) operating income, (d) cash flow, (e)
earnings per share, (f) return on equity, (g) return on invested capital or
assets, (h) cost reductions or savings, (i) funds from operations, (j)
appreciation in the fair market value of Common Stock, (k) operating profit; (l)
working capital; and (m) earnings before any one or more of the following items:
interest, taxes, depreciation or amortization; provided, that each of the
business criteria described in subsections (a) through (m) shall be determined
in accordance with generally accepted accounting principles (“GAAP”). For each
fiscal year of the Company, the Committee may provide for objectively
determinable adjustments, as determined in accordance with GAAP, to any of the
business criteria described in subsections (a) through (m) for one or more of
the items of gain, loss, profit or expense: (i) determined to be extraordinary
or unusual in nature or infrequent in occurrence; (ii) related to the disposal
of a segment of a business; (iii) related to a change in accounting principles
under GAAP; (iv) related to discontinued operations that do not qualify as a
segment of business under GAAP; (v) attributable to the business operations of
any entity acquired by the Company during the fiscal year and (vi) reflecting
adjustments to funds from operations with respect to straight-line rental income
as reported in the Company’s Exchange Act reports.

105

--------------------------------------------------------------------------------



Back to Contents

Section 1.25 Plan.

“Plan” shall mean the Amended and Restated 1998 Equity Participation Plan of
Kimco Realty Corporation.

Section 1.26 QDRO.

“QDRO” shall mean a qualified domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.

Section 1.27 Restricted Stock.

“Restricted Stock” shall mean Common Stock awarded under Article VII of the
Plan.

Section 1.28 Rule 16b-3.

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

Section 1.29 Section 162(m) Participant

“Section 162(m) Participant” shall mean any key Employee designated by the
Administrator as a key Employee whose compensation for the fiscal year in which
the key Employee is so designated or a future fiscal year may be subject to the
limit on deductible compensation imposed by Section 162(m) of the Code.

Section 1.30 Securities Act

“Securities Act” shall mean the Securities Act of 1933, as amended.

Section 1.31 Subsidiary.

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

106

--------------------------------------------------------------------------------



Back to Contents

Section 1.32 Substitute Award

“Substitute Award” shall mean an Option granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option.

Section 1.33 Termination of Consultancy.

“Termination of Consultancy” shall mean the time when the engagement of Holder
as a Consultant to the Company or a Subsidiary is terminated for any reason,
with or without cause, including, but not by way of limitation, by resignation,
discharge, death or retirement; but excluding terminations where there is a
simultaneous commencement of employment with the Company or any Subsidiary. The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, including, but not
by way of limitation, the question of whether a Termination of Consultancy
resulted from a discharge for good cause, and all questions of whether
particular leaves of absence constitute Terminations of Consultancy.
Notwithstanding any other provision of this Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

Section 1.34 Termination of Directorship.

“Termination of Directorship” shall mean the time when a Holder who is an
Independent Director ceases to be a Director for any reason, including, but not
by way of limitation, a termination by resignation, failure to be elected, death
or retirement. The Board, in its sole and absolute discretion, shall determine
the effect of all matters and questions relating to Termination of Directorship
with respect to Independent Directors.

Section 1.35 Termination of Employment.

“Termination of Employment” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding (i) terminations where there is a simultaneous reemployment or
continuing employment of a Holder by the Company or any Subsidiary, (ii) at the
discretion of the Committee, terminations which result in a temporary severance
of the employee-employer relationship, and (iii) at the discretion of the
Administrator, terminations which are followed by the simultaneous establishment
of a consulting relationship by the Company or a Subsidiary with the former
employee. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a Termination
of Employment resulted from a discharge for good cause, and all questions of
whether particular leaves of absence constitute Terminations of Employment;
provided, however, that, unless otherwise determined by the Administrator in its
discretion, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section. Notwithstanding any other provision of
this Plan, the Company or any Subsidiary has an absolute and unrestricted right
to terminate an Employee’s employment at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in
writing.

107

--------------------------------------------------------------------------------



Back to Contents

ARTICLE II.
SHARES SUBJECT TO PLAN

Section 2.1 Shares Subject to Plan.

(a)   The shares of stock subject to Awards shall be Common Stock, initially
shares of the Company’s Common Stock, par value $.01 per share. Subject to
adjustment as provided in Section 10.3, the aggregate number of such shares
which may be issued upon exercise of such Awards under the Plan shall not exceed
fourteen million (14,000,000), provided, however, that the aggregate number of
shares which may be awarded as Restricted Stock under Article VII of the Plan
shall not exceed seven hundred and sixty six thousand four hundred and eighty
two (766,482). In the event that Substitute Awards are granted under the Plan,
the aggregate number of shares of Common Stock available under the Plan for
Substitute Awards shall be increased by the number of shares of Common Stock
which may be granted or issued with respect to such Substitute Awards. The
shares of Common Stock issuable upon exercise of such Options or rights or upon
any such Awards may be either previously authorized but unissued shares or
treasury shares.

(b)   The maximum number of shares which may be subject to Awards granted under
the Plan to any individual in any calendar year shall not exceed the Award
Limit. To the extent required by Section 162(m) of the Code, shares subject to
Options which are canceled continue to be counted against the Award Limit and
if, after grant of an Option, the price of shares subject to such Option is
reduced, the transaction is treated as a cancellation of the Option and a grant
of a new Option and both the Option deemed to be canceled and the Option deemed
to be granted are counted against the Award Limit.

Section 2.2 Add-back of Options and Other Rights

If any Option, or other right to acquire shares of Common Stock under any other
Award under the Plan, expires or is canceled without having been fully
exercised, or is exercised in whole or in part for cash as permitted by this
Plan, the number of shares subject to such Option or other right but as to which
such Option or other right was not exercised prior to its expiration,
cancellation or exercise may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1. Furthermore, any shares subject
Awards which are adjusted pursuant to Section 10.3 and become exercisable with
respect to shares of stock of another corporation shall be considered cancelled
and may again be optioned, granted or awarded hereunder, subject to the
limitations of Section 2.1. Shares of Common Stock which are delivered by the
Holder or withheld by the Company upon the exercise of any Award under the Plan,
in payment of the exercise price thereof or tax withholding thereon, may again
be optioned, granted or awarded hereunder, subject to the limitations of Section
2.1. Notwithstanding the provisions of this Section 2.2, no shares of Common
Stock may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code. If any shares of Restricted Stock are surrendered by
the Holder or repurchased by the Company pursuant to Section 7.4 or 7.5 hereof,
such shares may again be optioned, granted or awarded hereunder, subject to the
limitations of Section 2.1.

108

--------------------------------------------------------------------------------



Back to Contents

ARTICLE III.
GRANTING OF AWARDS

Section 3.1 Award Agreement.

Each Award shall be evidenced by an Award Agreement. Award Agreements evidencing
Awards intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code shall contain such terms and conditions as may
be necessary to meet the applicable provisions of Section 162(m) of the Code.

Section 3.2 Provisions Applicable to Section 162(m) Participants.

(a)   The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code.

(b)   Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Section 162(m) Participant, including Restricted Stock the
restrictions with respect to which lapse upon the attainment of performance
goals which are related to one or more of the Performance Criteria and any
Deferred Stock award described in Article VIII that vests or becomes exercisable
or payable upon the attainment of performance goals which are related to one or
more of the Performance Criteria.

(c)   To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles VII and VIII which may be granted to one or more Section
162(m) Participants, no later than ninety (90) days following the commencement
of any fiscal year in question or any other designated fiscal period or period
of service (or such other time as may be required or permitted by Section 162(m)
of the Code), the Committee shall, in writing, (i) designate one or more Section
162(m) Participants, (ii) select the Performance Criteria applicable to the
fiscal year or other designated fiscal period or period of service, (iii)
establish the various performance targets, in terms of an objective formula or
standard, and amounts of such Awards, as applicable, which may be earned for
such fiscal year or other designated fiscal period or period of service, and
(iv) specify the relationship between Performance Criteria and the performance
targets and the amounts of such Awards, as applicable, to be earned by each
Section 162(m) Participant for such fiscal year or other designated fiscal
period or period of service. Following the completion of each fiscal year or
other designated fiscal period or period of service, the Committee shall certify
in writing whether the applicable performance targets have been achieved for
such fiscal year or other designated fiscal period or period of service. Except
as otherwise provided by any written agreement between the Company and any
applicable Holder, in determining the amount earned by a Section 162(m)
Participant, the Committee shall have the right to reduce (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Committee may deem relevant to the assessment of
individual or corporate performance for the fiscal year or other designated
fiscal period or period of service.

109

--------------------------------------------------------------------------------



Back to Contents

(d)   Furthermore, notwithstanding any other provision of the Plan or any Award
which is granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.

Section 3.3 Limitations Applicable to Section 16 Persons.

Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

Section 3.4 At-Will Employment.

Nothing in the Plan or in any Award Agreement hereunder shall confer upon any
Holder any right to continue in the employ of, or as a Consultant for, the
Company or any Subsidiary, or as a director of the Company, or shall interfere
with or restrict in any way the rights of the Company and any Subsidiary, which
are hereby expressly reserved, to discharge any Holder at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written employment agreement between the Holder and the
Company and any Subsidiary.

ARTICLE IV.
GRANTING OF OPTIONS

Section 4.1 Eligibility.

Any Employee or Consultant selected by the Administrator pursuant to Section
4.4(a)(i) shall be eligible to be granted an Option. Each Independent Director
of the Company shall be eligible to be granted Options at the times and in the
manner set forth in Section 4.4(d).

110

--------------------------------------------------------------------------------



Back to Contents

Section 4.2 Disqualification for Stock Ownership.

No person may be granted an Incentive Stock Option under this Plan if such
person, at the time the Incentive Stock Option is granted, owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any then existing Subsidiary or parent corporation
(within the meaning of Section 422 of the Code) unless such Incentive Stock
Option conforms to the applicable provisions of Section 422 of the Code.

Section 4.3 Qualification of Incentive Stock Options.

No Incentive Stock Option shall be granted to any person who is not an Employee.

Section 4.4 Granting of Options

(a)   The Committee shall from time to time, in its absolute discretion, and
subject to applicable limitations of this Plan:

(i)   Determine which Employees are key Employees and select from among the key
Employees or Consultants (including Employees or Consultants who have previously
received Awards under the Plan) such of them as in its opinion should be granted
Options;

(ii)   Subject to the Award Limit, determine the number of shares to be subject
to such Options granted to the selected key Employees or Consultants;

(iii)   Subject to Section 3.3, determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options and whether such Options
are to qualify as performance-based compensation as described in Section
162(m)(4)C) of the Code; and

(iv)   Determine the terms and conditions of such Options, consistent with this
Plan; provided, however, that the terms and conditions of Options intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall include, but not be limited to, such terms and conditions as
may be necessary to meet the applicable provisions of Section 162(m) of the
Code.

(b)   Upon the selection of a key Employee or Consultant to be granted an
Option, the Committee shall instruct the Secretary of the Company to issue the
Option and may impose such conditions on the grant of the Option as it deems
appropriate. Without limiting the generality of the preceding sentence, the
Committee may, in its discretion and on such terms as it deems appropriate,
require as a condition on the grant of an Option to an Employee or Consultant
that the Employee or Consultant surrender for cancellation some or all of the
unexercised Options or other rights which have been previously granted to him
under this Plan or otherwise. An Option, the grant of which is conditioned upon
such surrender, may have an option price lower (or higher) than the exercise
price of such surrendered Option or other award, may cover the same (or a lesser
or greater) number of shares as such surrendered Option or other award, may
contain such other terms as the Committee deems appropriate, and shall be
exercisable in accordance with its terms, without regard to the number of
shares, price, exercise period or any other term or condition of such
surrendered Option or other award.

111

--------------------------------------------------------------------------------

Back to Contents

     (c) Any Incentive Stock Option granted under this Plan may be modified by
the Committee to disqualify such option from treatment as an ‘‘incentive stock
option” under Section 422 of the Code.

     (d) Any person who, in his capacity as an Independent Director, was
scheduled to receive a grant of Options under Section 4.4 of the Amended and
Restated Stock Option Plan For Key Employees and Outside Directors of Kimco
Realty Corporation (the “1995 Plan”) will receive such grants under this Plan.
Any person who, upon adoption of this Plan, is not an Independent Director of
the Company, but who later becomes an Independent Director shall be granted at
the time of his appointment as an Independent Director, a Non-Qualified Option
to purchase 3,000 shares of Common Stock. Each Independent Director who has
received a grant pursuant to this Section 4.4(d) or Section 3.4 of the 1995 Plan
shall be granted on the first and second anniversary of the date of his grant
under this Section 4.4(d) or Section 3.4 of the 1995 Plan (so long as he is an
Independent Director on such date) a Non-Qualified Option to purchase 3,000
shares of Common Stock. All the foregoing Option grants authorized by this
Section 4.4(d) are subject to stockholder approval of the Plan.

ARTICLE V.
TERMS OF OPTIONS

Section 5.1      Option Price.

     The price per share of the shares subject to each Option shall be set by
the Committee; provided, however, that such price shall be no less than the par
value of a share of Common Stock, unless otherwise permitted by applicable state
law, and (i) in the case of Incentive Stock Options and Options intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code, such price shall not be less than 100% of the Fair Market Value of
a share of Common Stock on the date the Option is granted; (ii) in the case of
Incentive Stock Options granted to an individual then owning (within the meaning
of Section 424(d) of the Code) more than 10% of the total combined voting power
of all classes of stock of the Company or any Subsidiary or parent Corporation
thereof (within the meaning of Section 422 of the Code) such price shall not be
less than 110% of the Fair Market Value of a share of Common Stock on the date
the Option is granted; and (iii) in the case of Options granted to Independent
Directors, such price shall equal 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted.

Section 5.2      Expiration of Options.

     (a) The term of an Option granted hereunder shall be set by the Committee
in its discretion; provided, however, that, no Option may be exercised to any
extent by anyone after the first to occur of the following events:

          (i) In the case of an Incentive Stock Option, (A) the expiration of
ten years from the date the Option was granted, or (B) in the case of any
Optionee owning (within the meaning of Section 424(d) of the Code), at the time
the Incentive Stock Option was granted, more than 10% of the total combined
voting power of all classes of stock of the Company, any Subsidiary or any
parent corporation (within the meaning of Section 422 of the Code), the
expiration of five years from the date the Incentive Stock Option was granted;
or

112

--------------------------------------------------------------------------------



Back to Contents

          (ii) In the case of a Non-qualified Option, the expiration of ten
years and one day from the date the Non-qualified Option was granted; or

          (iii) Except in the case of any Optionee who is disabled (within the
meaning of Section 22(e)(3) of the Code), the expiration of three months from
the date of the Optionee’s Termination of Employment, Termination of Consultancy
or Termination of Directorship, as the case may be, for any reason other than
such Optionee’s death [unless the Optionee dies within said three-month period];
or

          (iv) In the case of any Optionee who is disabled (within the meaning
of Section 22(e)(3) of the Code), the expiration of one year from the date of
the Optionee’s Termination of Employment, Termination of Consultancy or
Termination of Directorship, as the case may be, for any reason other than such
Optionee’s death [unless the Optionee dies within said one-year period]; or

          (v) The expiration of one year from the date of the Optionee’s death.

     (b) Subject to the provisions of Section 5.2(a), the Committee shall
provide, in the terms of each individual Option, when such Option expires and
becomes unexercisable; and (without limiting the generality of the foregoing)
the Committee may provide in the terms of individual Award Agreements that said
Option expires immediately upon a Termination of Employment, Termination of
Consultancy or Termination of Directorship, as the case may be; provided,
however, that provision may be made that such Option shall become exercisable in
the event of a Termination of Employment because of the Optionee’s retirement,
death, disability or as may otherwise be determined by the Committee.

Section 5.3      Consideration.

     In consideration of the granting of an Option, the Optionee shall agree, in
the written Award Agreement, to remain in the employ of (or to consult for or to
serve as an Independent Director of, as applicable) the Company or any
Subsidiary for a period of at least one year (or such shorter period as may be
fixed in the Award Agreement or by action of the Committee following grant of
the Option) after the Option is granted (or, in the case of an Independent
Director, until the next annual meeting of stockholders of the Company). Nothing
in this Plan or in any Award Agreement hereunder shall confer upon any Optionee,
any right to continue in the employ of, or as a consultant for, the Company or
any Subsidiary, or as a director of the Company, or shall interfere with or
restrict in any way the rights of the Company and any Subsidiary, which are
hereby expressly reserved, to discharge any Optionee at any time for any reason
whatsoever, with or without good cause.

Section 5.4      Substitute Awards.

     Notwithstanding the foregoing provisions of this Article V to the contrary,
in the case of an Option that is a Substitute Award, the price per share of the
shares subject to such Option may be less than the Fair Market Value per share
on the date of grant, provided, that the excess of:

113

--------------------------------------------------------------------------------



Back to Contents

          (a) The aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award; over

          (b) The aggregate exercise price thereof;

does not exceed the excess of:

          (c) The aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the grant assumed or substituted for by the Company; over

          (d) The aggregate exercise price of such shares.

ARTICLE VI.
EXERCISE OF OPTION

Section 6.1      Partial Exercise.

     An exercisable Option may be exercised in whole or in part. However, an
Option shall not be exercisable with respect to fractional shares and the
Committee (or the Board, in the case of Options granted to Independent
Directors) may require that, by the terms of the Option, a partial exercise be
with respect to a minimum number of shares.

Section 6.2      Manner of Exercise.

     All or a portion of an exercisable Option shall be deemed exercised upon
delivery of all of the following to the Secretary of the Company or his or her
office:

     (a) A written notice complying with the applicable rules established by the
Committee (or the Board, in the case of Options granted to Independent
Directors) stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Optionee or other person then entitled to exercise
the Option or such portion;

     (b) Such representations and documents as the Committee (or the Board, in
the case of Options granted to Independent Directors), in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee or Board may, in
its absolute discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars;

     (c) In the event that the Option shall be exercised pursuant to Section 8.1
by any person or persons other than the Optionee, appropriate proof of the right
of such person or persons to exercise the Option; and

114

--------------------------------------------------------------------------------

Back to Contents

     (d) Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Committee (or the Board, in the case of Options granted to Independent
Directors), may in its discretion (i) allow a delay in payment up to thirty (30)
days from the date the Option, or portion thereof, is exercised; (ii) allow
payment, in whole or in part, through the delivery of shares of Common Stock
which have been owned by the Holder for at least six months, duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof;
(iii) allow payment, in whole or in part, through the surrender of shares of
Common Stock then issuable upon exercise of the Option having a Fair Market
Value on the date of Option exercise equal to the aggregate exercise price of
the Option or exercised portion thereof; (iv) allow payment, in whole or in
part, through the delivery of property of any kind which constitutes good and
valuable consideration; (v) allow payment, in whole or in part, through the
delivery of a full recourse promissory note bearing interest (at no less than
such rate as shall then preclude the imputation of interest under the Code) and
payable upon such terms as may be prescribed by the Committee or the Board; (vi)
allow payment, in whole or in part, through the delivery of a notice that the
Holder has placed a market sell order with a broker with respect to shares of
Common Stock then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price, provided that payment of
such proceeds is then made to the Company upon settlement of such sale; or (vii)
allow payment through any combination of the consideration provided in the
foregoing subparagraphs (ii), (iii), (iv), (v) and (vi). In the case of a
promissory note, the Administrator may also prescribe the form of such note and
the security to be given for such note. The Option may not be exercised,
however, by delivery of a promissory note or by a loan from the Company when or
where such loan or other extension of credit is prohibited by law, and payment
in the manner prescribed by the preceding sentences shall not be permitted to
the extent that the Administrator determines that payment in such manner may
result in an extension or maintenance of credit, an arrangement for the
extension of credit, or a renewal of an extension of credit in the form of a
personal loan to or for any Director or executive officer of the Company that is
prohibited by Section 13(k) of the Exchange Act or other applicable law.

Section 6.3     Conditions to Issuance of Stock Certificates.

     The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of any Option or
portion thereof prior to fulfillment of all of the following conditions:

     (a) The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;

     (b) The completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Committee or Board shall, in its absolute discretion, deem necessary
or advisable;

115

--------------------------------------------------------------------------------



Back to Contents

     (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee (or Board, in the case of
Options granted to Independent Directors) shall, in its absolute discretion,
determine to be necessary or advisable;

     (d) The lapse of such reasonable period of time following the exercise of
the Option as the Committee (or Board, in the case of Options granted to
Independent Directors) may establish from time to time for reasons of
administrative convenience; and

     (e) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax.

Section 6.4     Rights as Stockholders.

     The Holders shall not be, nor have any of the rights or privileges of,
stockholders of the Company in respect of any shares purchasable upon the
exercise of any part of an Option unless and until certificates representing
such shares have been issued by the Company to such holders.

Section 6.5      Ownership and Transfer Restrictions.

     The Committee (or Board, in the case of Options granted to Independent
Directors), in its absolute discretion, may impose such restrictions on the
ownership and transferability of the shares purchasable upon the exercise of an
Option as it deems appropriate. Any such restriction shall be set forth in the
respective Award Agreement and may be referred to on the certificates evidencing
such shares. The Committee may require the Employee to give the Company prompt
notice of any disposition of shares of Common Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of granting such
Option to such Employee or (ii) one year after the transfer of such shares to
such Employee. The Committee may direct that the certificates evidencing shares
acquired by exercise of an Option refer to such requirement to give prompt
notice of disposition.

Section 6.6     Exercise by Employees of Kimco Realty Services, Inc.

     Notwithstanding anything to the contrary contained in this Plan, an
Optionee who is an employee of Kimco Realty Services, Inc. shall exercise his
Option in accordance with the following procedures:

     (a)   (i) Such Employee shall pay the exercise price to the Secretary of
Kimco Realty Services, Inc. in cash; (ii) Kimco Realty Services, Inc. shall then
purchase for cash from Kimco the number of shares underlying the exercised
Options for the Fair Market Value of such shares; and (iii) Kimco Realty
Services, Inc. shall then deliver such shares to the Employee.

     (b) In the case of exercise of Options pursuant to Section 6.2(d)(iii),
only the provisions of paragraphs (a)(ii) and (a)(iii) above shall apply, and
then only with respect to the net number of shares issuable.

116

--------------------------------------------------------------------------------



Back to Contents

Section 6.7      Additional Limitations on Exercise of Options.

     Holders may be required to comply with any timing or other restrictions
with respect to the settlement or exercise of an Option, including a
window-period limitation, as may be imposed in the discretion of the
Administrator.

ARTICLE VII.
AWARD OF RESTRICTED STOCK

Section 7.1      Eligibility.

     Subject to the Award Limit, Restricted Stock may be awarded to any Employee
who the Committee determines is a key Employee or any Consultant who the
Committee determines should receive such an Award.

Section 7.2     Award of Restricted Stock.

     (a) The Committee may from time to time, in its absolute discretion:

          (i) Determine which Employees are key Employees and select from among
the key Employees or Consultants (including Employees or Consultants who have
previously received other awards under the Plan) such of them as in its opinion
should be awarded Restricted Stock; and

          (ii) Determine the purchase price, if any, and other terms and
conditions applicable to such Restricted Stock, consistent with the Plan.

     (b) The Committee shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.

     (c) Upon the selection of a key Employee or Consultant to be awarded
Restricted Stock, the Committee shall instruct the Secretary of the Company to
issue such Restricted Stock and may impose such conditions on the issuance of
such Restricted Stock as it deems appropriate.

Section 7.3     Rights as Stockholders.

     Subject to Section 7.4, upon delivery of the shares of Restricted Stock to
the Holder or the escrow holder pursuant to Section 7.6, the Holder shall have,
unless otherwise provided by the Committee, all the rights of a stockholder with
respect to said shares, subject to the restrictions in his or her Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the shares; provided, however, that in the
discretion of the Committee, any extraordinary distributions with respect to the
Common Stock shall be subject to the restrictions set forth in Section 7.4.

117

--------------------------------------------------------------------------------



Back to Contents

Section 7.4     Restriction.

     All shares of Restricted Stock issued under the Plan (including any shares
received by holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of each individual Award Agreement, be subject to such
restrictions as the Committee shall provide, which restrictions may include,
without limitation, restrictions concerning voting rights and transferability
and restrictions based on duration of employment with the Company, Company
performance and individual performance; provided, however, that, except with
respect to shares of Restricted Stock granted to Section 162(m) Participants, by
action taken after the Restricted Stock is issued, the Committee may, on such
terms and conditions as it may determine to be appropriate, remove any or all of
the restrictions imposed by the terms of the Award Agreement. Restricted Stock
may not be sold or encumbered until all restrictions are terminated or expire.
Except as otherwise provided by any written agreement between the Company and
any applicable Holder, a Holder’s rights in unvested Restricted Stock shall
lapse, and such Restricted Stock shall be surrendered to the Company without
consideration, upon Termination of Employment or, if applicable, upon
Termination of Consultancy with the Company.

Section 7.5     Repurchase of Restricted Stock.

     The Committee shall provide in the terms of each individual Award Agreement
that the Company shall have the right to repurchase from the Holder the
Restricted Stock then subject to restrictions under the Award Agreement
immediately upon a Termination of Employment or, if applicable, upon a
Termination of Consultancy between the Holder and the Company, at a cash price
per share equal to the lesser of (i) the Fair Market Value of a share of Common
Stock on the date of Termination of Employment or Termination of Consultancy, as
applicable, and (ii) the price per share paid by the Holder for such Restricted
Stock.

Section 7.6     Escrow.

     Except as otherwise provided in any Award Agreement, the Secretary of the
Company or such other escrow holder as the Committee may appoint shall retain
physical custody of each certificate representing Restricted Stock until all of
the restrictions imposed under the Award Agreement with respect to the shares
evidenced by such certificate expire or shall have been removed.

Section 7.7      Legend.

     In order to enforce the restrictions imposed upon shares of Restricted
Stock hereunder, the Committee shall cause a legend or legends to be placed on
certificates representing all shares of Restricted Stock that are still subject
to restrictions under Award Agreements, which legend or legends shall make
appropriate reference to the conditions imposed thereby.

Section 7.8     Section 83(b) Election.

     If a Holder makes an election under Section 83(b) of the Code, or any
successor section thereto, to be taxed with respect to the Restricted Stock as
of the date of transfer of the Restricted Stock rather than as of the date or
dates upon which the Holder would otherwise be taxable under Section 83(a) of
the Code, the Holder shall deliver a copy of such election to the Company
immediately after filing such election with the Internal Revenue Service.

118

--------------------------------------------------------------------------------



Back to Contents

ARTICLE VIII.
DEFERRED STOCK

Section 8.1     Eligibility.

     Subject to the Award Limit, awards of Deferred Stock may be granted to any
Employee whom the Committee determines is a key Employee or any Consultant whom
the Committee determines should receive such an Award. Additionally, Independent
Directors may be granted awards of Deferred Stock in lieu of directors’ fees.

Section 8.2     Deferred Stock.

     Any key Employee or Consultant or Independent Director selected by the
Committee may be granted an award of Deferred Stock in the manner determined
from time to time by the Committee. The number of shares of Deferred Stock shall
be determined by the Committee and may be linked to the Performance Criteria or
other specific performance criteria determined to be appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. Common Stock underlying a Deferred Stock
award will not be issued until the Deferred Stock award has vested, pursuant to
a vesting schedule or performance criteria set by the Committee. Unless
otherwise provided by the Committee, a Holder of Deferred Stock shall have no
rights as a Company stockholder with respect to such Deferred Stock until such
time as the Award has vested and the Common Stock underlying the Award has been
issued.

Section 8.3     Deferred Stock Agreement.

     Each award of Deferred Stock shall be evidenced by an Award Agreement,
which shall be executed by the Holder and an authorized Officer of the Company
and which shall contain such terms and conditions as the Committee shall
determine, consistent with this Plan.

Section 8.4     Term.

     The term of an award of Deferred Stock shall be set by the Board in its
discretion.

Section 8.5     Exercise or Purchase Price.

     The Committee may establish the exercise or purchase price of shares of
Deferred Stock; provided, however, that such price shall not be less than the
par value of a share of Common Stock, unless otherwise permitted by applicable
state law.

Section 8.6      Exercise Upon Termination of Employment, Termination of
Consultancy or Termination of Directorship. 

     An award of Deferred Stock is exercisable or payable only while the Holder
is an Employee, Consultant or Independent Director, as applicable; provided,
however, that the Administrator in its sole and absolute discretion may provide
that the award of Deferred Stock may be exercised or paid subsequent to a
Termination of Employment following a “change of control or ownership” (within
the meaning of Section 1.162-27(e)(2)(v) or any successor regulation thereto) of
the Company.

119

--------------------------------------------------------------------------------




Back to Contents

 

ARTICLE IX.
ADMINISTRATION

Section 9.1     Committee.

     Except as may otherwise be determined by the Board in its sole discretion,
the Committee (or another committee or a subcommittee of the Board assuming the
functions of the Committee under the Plan) shall consist solely of two or more
Independent Directors appointed by and holding office at the pleasure of the
Board, each of whom is both a “non-employee director” as defined by Rule 16b-3
and an “outside director” for purposes of Section 162(m) of the Code.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled by the Board.

Section 9.2     Duties and Powers of Committee.

     It shall be the duty of the Committee to conduct the general administration
of this Plan in accordance with its provisions. The Committee shall have the
power to interpret this Plan and the Award Agreements, and to adopt such rules
for the administration, interpretation, and application of this Plan as are
consistent therewith and to interpret, amend or revoke any such rules and to
amend any Award Agreement, provided that the rights or obligations of the Holder
of the Award that is the subject of any such Award Agreement are not affected
adversely. Notwithstanding the foregoing, the full Board, acting by a majority
of its members in office, shall conduct the general administration of the Plan
with respect to Awards granted to Independent Directors. Any such grant or award
under this Plan need not be the same with respect to each Holder. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under this Plan except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.

Section 9.3      Majority Rule; Unanimous Written Consent.

     The Committee shall act by a majority of its members in attendance at a
meeting at which a quorum is present or by a memorandum or other written
instrument signed by all members of the Committee.

Section 9.4      Compensation; Professional Assistance; Good Faith Actions.

     Members of the Committee shall receive such compensation for their services
as members as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers, or other
persons. The Committee, the Company and the Company’s officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.



120

--------------------------------------------------------------------------------

Back to Contents

Section 9.5 Delegation of Authority to Grant and Amend Awards.

The Committee may, but need not, delegate from time to time some or all of its
authority to (a) grant Awards under the Plan and (b) amend Awards previously
granted pursuant to the Plan to a committee consisting of one or more members of
the Committee or of one or more officers of the Company; provided, however, that
the Committee may not delegate its authority to grant or to amend Awards to
individuals (x) who are subject on the date of the grant to the reporting rules
under Section 16(a) of the Exchange Act, (y) who are Section 162(m)
Participants, or (z) who are officers of the Company who are delegated authority
by the Committee hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation of authority and may be rescinded at any time by the Committee. At
all times, any committee appointed under this Section 9.5 shall serve in such
capacity at the pleasure of the Committee.

ARTICLE X.
MISCELLANEOUS PROVISIONS

Section 10.1 Not Transferable.

Awards under this Plan may not be sold, pledged, assigned, or transferred in any
manner other than by will or the laws of descent and distribution or pursuant to
a QDRO, unless and until such rights or awards have been exercised, or the
shares underlying such rights or awards have been issued, and all restrictions
applicable to such shares have lapsed. No Award or interest or right therein
shall be liable for the debts, contracts or engagements of the Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

During the lifetime of the Holder, only he may exercise an Option or other Award
(or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a QDRO. After the death of the Holder, any exercisable
portion of an Option or other Award may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

121

--------------------------------------------------------------------------------



Back to Contents

Section 10.2 Amendment, Suspension or Termination of this Plan.

Except as otherwise provided in this Section 10.2, this Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee. However, without approval of
the Company’s stockholders given within twelve months before or after the action
by the Board or the Committee, no action of the Board or the Committee may,
except as provided in Section 8.3, increase the limits imposed in Section 2.1 on
the maximum number of shares which may be issued under this Plan or modify the
Award Limit, and no action of the Board or the Committee may be taken that would
otherwise require stockholder approval as a matter of applicable law, regulation
or rule. No amendment, suspension or termination of this Plan shall, without the
consent of the Holder, alter or impair any rights or obligations under any
Awards theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Award may be granted or awarded during any period of
suspension or after termination of this Plan, and in no event may any Incentive
Stock Option be granted under this Plan after the first to occur of the
following events:

  (a)
The expiration of ten years from the date the Plan is adopted by the Board; or  
      (b)
The expiration of ten years from the date the Plan is approved by the Company’s
stockholders under Section 10.4.

Section 10.3 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a)   Subject to Section 10.3(d), in the event that the Committee (or the Board,
in the case of Options granted to Independent Directors) determines that any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company
(including, but not limited to, a Corporate Transaction), or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
Corporate Transaction or event, in the Committee’s sole discretion (or in the
case of Options granted to Independent Directors, the Board’s sole discretion),
affects the Common Stock such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of:

(i)  the number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted, or which may be awarded
(including, but not limited to, adjustments of the limitations in Section 2.1 on
the maximum number and kind of shares which may be issued and adjustments of the
Award Limit),

(ii)   the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards, and

122

--------------------------------------------------------------------------------



Back to Contents

(iii)   the grant or exercise price with respect to any Award.

(b)      Subject to Sections 10.3(b)(vii) and 10.3(d), in the event of any
Corporate Transaction or other transaction or event described in Section 10.3(a)
or any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Administrator in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Holder’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under this Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i)   To provide for either (A) the purchase of any such Award for an amount of
cash and/or other property equal to the amount that could have been attained
upon the exercise of such Award, or realization of the Holder’s rights had such
Award been currently exercisable or payable (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction or event described in this
Section 10.3(b) the Administrator determines in good faith that no amount would
have been obtained upon the exercise of such Award or the realization of the
Holder’s rights, then such Award may be terminated by the Company without
payment) or (B) fully vested or the replacement of such Award with other rights
or property selected by the Administrator in its sole discretion;

(ii)   To provide that the Award cannot vest, be exercised or become payable
after such event;

(iii)   To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in the provisions of such
Award;

(iv)   To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(v)   To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards and Awards which may be granted in the future;

(vi)  To provide for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock or Deferred Stock may be terminated, and in the case of
Restricted Stock, some or all of the shares of such Restricted Stock may cease
to be subject to repurchase under Section 7.5 or forfeiture under Section 7.4
after such event; and

123

--------------------------------------------------------------------------------



Back to Contents

 

(vii)     In the event of any Corporate Transaction, each outstanding Award
shall, immediately prior to the effective date of the Corporate Transaction,
automatically become fully exercisable for all of the shares of Common Stock at
the time subject to such rights or fully vested, as applicable, and may be
exercised or become payable for any or all of those shares as fully-vested
shares of Common Stock. However, an outstanding Award shall not so accelerate if
and to the extent: (i) such Award is, in connection with the Corporate
Transaction, either to be assumed by the successor or survivor corporation (or
parent thereof) or to be replaced with a comparable right with respect to shares
of the capital stock of the successor or survivor corporation (or parent
thereof) or (ii) the acceleration of exercisability of such Award is subject to
other limitations imposed by the Administrator at the time of grant. The
determination of comparability of rights under clause (i) above shall be made by
the Administrator, and its determination shall be final, binding and conclusive.

      (c)     Subject to Section 10.3(d) and 10.8, the Administrator may, in its
discretion, include such further provisions and limitations in any Award
agreement or certificate, as it may deem equitable and in the best interests of
the Company.

      (d)     With respect to Awards which are granted to Section 162(m)
Participants and are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 9.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause the Plan to fail to so qualify under Section
162(m)(4)(C), as the case may be, or any successor provisions thereto. No
adjustment or action described in this Section 10.3 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to violate Section 422(b)(1) of the Code. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Committee determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award shall always be rounded to the next whole
number.

Section 10.4     Approval of Plan by Stockholders.

     The Plan will be submitted for the approval of the Company’s stockholders
within twelve months after the date of the Board’s adoption of this amended
plan. Except as otherwise prohibited by the New York Stock Exchange or other
applicable exchange or quotation system or as prohibited by an applicable
statute or other law, Awards may be awarded prior to such stockholder approval,
provided that such Awards not be exercisable prior to the time when the Plan is
approved by the Company’s stockholders, and provided further that if such
approval has not been obtained at the end of said twelve month period, all
Awards previously awarded under the Plan shall thereupon be canceled and become
null and void.

124

--------------------------------------------------------------------------------



Back to Contents

Section 10.5     Tax Withholding.

     The Company shall be entitled to require payment in cash or deduction from
other compensation payable to each Holder of any sums required by federal, state
or local tax law to be withheld with respect to the issuance, vesting, exercise
or payment of any Award. The Committee may in its discretion and in satisfaction
of the foregoing requirement allow such Holder to elect to have the Company
withhold shares of Common Stock otherwise issuable under such Option or other
award (or allow the return of shares of Common Stock) having a Fair Market Value
equal to the sums required to be withheld.

Section 10.6     Loans.

     The Committee may, in its discretion, extend one or more loans to key
Employees in connection with the exercise or receipt of an Award granted or
awarded under the Plan, or the issuance of Restricted Stock or Deferred Stock
awarded under the Plan. The terms and conditions of any such loan shall be set
by the Committee. Notwithstanding the foregoing, no loan shall be made to an
Employee under this Section to the extent such loan shall result in an extension
or maintenance of credit, an arrangement for the extension of credit, or a
renewal of an extension of credit in the form of a personal loan to or for any
Director or executive officer of the Company that is prohibited by Section 13(k)
of the Exchange Act or other applicable law. In the event that the Administrator
determines in its discretion that any loan under this Section may be or will
become prohibited by Section 13(k) of the Exchange Act or other applicable law,
the Administrator may provide that such loan shall be immediately due and
payable in full and may take any other action in connection with such loan as
the Administrator determines in its discretion to be necessary or appropriate
for the repayment, cancellation or extinguishment of such loan.

Section 10.7     Forfeiture Provisions.

     Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Holder to
agree by separate written instrument at the time the Award is granted, that
(a)(i) any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Common Stock underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (b)(i) a Termination of
Employment, Termination of Consultancy or Termination of Directorship occurs
prior to a specified date, or within a specified time period following receipt
or exercise of the Award, or (ii) the Holder at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator or (iii) the Holder incurs a Termination of
Employment, Termination of Consultancy or Termination of Directorship for cause.

125

--------------------------------------------------------------------------------



Back to Contents

Section 10.8     Effect of Plan Upon Options and Compensation Plans.

     The adoption of this Plan shall not affect any other compensation or
incentive plans in effect for the Company or any Subsidiary. Nothing in this
Plan shall be construed to limit the right of the Company (i) to establish any
other forms of incentives or compensation for Employees, Directors or
consultants of the Company or any Subsidiary or (ii) to grant or assume options
or other rights otherwise than under this Plan in connection with any proper
corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.

Section 10.9     Compliance with Laws.

     The Plan, the granting and vesting of Awards under the Plan and the
issuance and delivery of shares of Common Stock and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities law and federal margin requirements)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith; provided, however, that the foregoing shall not relieve
the Company of its obligations under any Award. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

Section 10.10     Federal Income Tax Consequences.

     The following is a general summary under current law of the material
federal income tax consequences to participants in the Plan. This summary deals
with the general tax principles that apply and is provided only for general
information. Some kinds of taxes, such as the alternative minimum tax and state
and local income taxes are not discussed. Tax laws are complex and subject to
change and may vary depending on individual circumstances and from locality to
locality. The summary does not discuss all aspects of income taxation that may
be relevant to each participant in light of his or her personal investment
circumstances. This summarized tax information is not tax advice.

     For federal income tax purposes, if a Holder is granted non-qualified stock
options under the Plan, the Holder will not have taxable income on the grant of
the option, nor will the Company be entitled to any deduction. Generally, on
exercise of non-qualified stock options a Holder will recognize ordinary income,
and the Company will be entitled to a deduction, in an amount equal to the
difference between the option exercise price and the fair market value of the
Common Stock on the date of exercise. There is no taxable income when the Holder
is granted an incentive stock option or when that option is exercised. However,
the amount by which the fair market value of the shares at the time of exercise
exceeds the option price will be an "item of tax preference" for alternative
minimum tax purposes. Gain realized on the sale of stock issued to the Holder
pursuant to the exercise of an incentive stock option is taxable at capital
gains rates, and no tax deduction is available to the Company, unless the Holder
disposes of the shares within (1) two years after the date of grant of the
option or (2) within one year of the date the shares were transferred to the
Holder. If the shares of Common Stock are sold or otherwise disposed of before
the end of the one-year and two-year periods specified above, the difference
between the option exercise price and the fair market value of the shares on the
date of the option's exercise will be taxed at ordinary income rates, and the
Company will be entitled to a deduction to the extent the Holder must recognize
ordinary income.

126

--------------------------------------------------------------------------------



Back to Contents

     No taxable income is realized on the receipt of the new restricted shares
of Common Stock or on the receipt of Deferred Stock, but upon the lapse of all
of the restrictions on the stock or upon the vesting and issuing of the stock
due to the attainment of certain performance or other criteria, the fair market
value of the shares (less any purchase price paid for such shares, if any)
received must be treated as compensation taxable as ordinary income to the
Holder in the year of the lapse of the final restrictions. The Company will be
entitled to a deduction for compensation paid in the same amount which the
Holder realized as ordinary income.

Section 10.11     Titles.

     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Plan.

Section 10.12     Governing Law.

     This Plan and any agreements hereunder shall be administered, interpreted
and enforced under the internal laws of the State of New York without regard to
conflicts of laws thereof.

* * *

     I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Kimco Realty Corporation on October 20, 2004.

     Executed on this 20th day of October, 2004.

  /s/ Bruce M. Kauderer  

--------------------------------------------------------------------------------

  Secretary

127

--------------------------------------------------------------------------------

